DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 7, 10, and 12 depend from cancelled claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koshihara (US 2018/0138376).
Regarding claim 1, Koshihara discloses a display substrate comprising a bearing layer (Fig. 4, 63; Paragraph [0079]) and a plurality of repeating units, wherein each of the repeating units comprises a green film layer (Fig. 4, 8G; Paragraph [0050]), a red film layer (Fig. 4, 8R; Paragraph [0050]), and a blue film layer (Fig. 4, 8B; Paragraph [0050]), and the green film layer, the red film layer and the blue film layer are provided on the bearing layer and directly contact a first surface of the bearing layer, on a plane parallel to the first surface of the bearing layer (Fig. 4, 63 & 8R & 8B & 8G), in each of the repeating units, the red film layer is provided on a first side of the green film layer, and the blue film layer is provided on a second side of the green film layer opposite to the first side (Fig. 4); at least one of the red film layer and the blue film layer covers a part of the green film layer; and at least one part of the green film layer does not overlap with the red film layer and the blue film layer (Fig. 4, center portion of 8G does not overlap with the red and blue film layers).

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16, 19, 21-22, 24-25, 28, 30, 32, and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 15, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation wherein a display substrate, comprising: a base substrate; and a light-emitting element and a color film layer sequentially stacked on the base substrate; wherein the color film layer comprises a first color film layer and a second color film layer provided on a side of the light-emitting element away from the base substrate, the second color film layer partially covers the first color film layer, and adhesion of the first color film layer is greater than adhesion of the second color film layer
Regarding claims 16, 19, and 21-22, claims 16, 19, and 21-22 are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Regarding independent claim 24, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 24, and specifically comprising the limitation wherein a preparation method of a color film layer, the color film layer comprises a plurality of repeating units, and forming each of the repeating units comprises: forming a first color film; and after forming the first color film layer, forming a second color film layer partially covering the first color film layer; wherein adhesion of the first color film layer is greater than adhesion of the second color film layer; the first color film layers of the plurality of repeating units are formed in a same patterning process, the second color film layers of the plurality of repeating units are formed in a same patterning process, and the third color film layers of the plurality of repeating units are formed in a same patterning process.
Regarding claims 25, 28, 30, 32, and 35-37, claims 25, 28, 30, 32, and 35-37 are allowable for the reasons given in claim 24 because of their dependency status from claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879